FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 21-0854

 REAGAN FLOREY AND NEILA
 FLOREY, INDIVIDUALLY AND AS
                                                 §
 TRUSTEES FOR THE MERCEDES
                                                 §
 2004 TRUST # 6438                                                               Dallas County,
                                                 §
 v.
                                                 §
 U.S. BANK NATIONAL                                                                 5th District.
                                                 §
 ASSOCIATION, TRUSTEE FOR
                                                 §
 THE RMAC TRUST, SERIES 2016-
 CCT AND NATIONSTAR
 MORTGAGE, L.L.C.



                                                                               January 21, 2022

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, REAGAN FLOREY AND NEILA FLOREY,
 INDIVIDUALLY AND AS TRUSTEES FOR THE MERCEDES 2004 TRUST # 6438, pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 21st day of April, 2022.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk